Exhibit 10.15
 
[ex10_151.jpg]
 
Samson Funding  Ph. (347) 442-7999 (718) 304-1163  Contract ID# 1492462 Sales
Partner: Steve Markowitz, Jr. Samson Funding  REVENUE BASED FACTORING (RBF/ACH)
AGREEMENT  Agreement dated December 19 2016 between Samson Funding. ("FUNDER")
and the merchant listed below ("the Merchant").   (Month)(Day)(Year)   MERCHANT
INFORMATION  Merchant's Legal Name: SpeedEmissions _Inc.J SpeedEmissions Car
Care. LLC I SpeedErnissions Acquisition Company. LLC  D/B/A: Speedemissions
State of Incorporation / Organization: CLA Type of entity: ( X ) Corporation ( )
Limited Liability Company ( ) Limited Partnership ( ) Limited Liability
Partnership ( ) Sole Proprietor Physical Address: 1015 Tyrone Road Suite 710
City:yTrone State: GA Zip: 30290 Mailing Address: City: State: Zip: Date
business started (rrun/yy): 01/01. Federal ID# 33-0961490 PURCHASE AND SALE OF
FUTURE RECEIVABLES  Merchant hereby sells, assigns and transfers to Funder, as
the lead purchaser for itself and co-investors [making Funder on behalf of
itself and all co-investors (collectively the Funders), the absolute owner] in
consideration of the funds provided ("Purchase Price") specified below, all of
Merchant's future receipts, accounts, contract rights and other obligations
arising from or  relating to the payment of monies from Merchant's customers'
and/or other third party payors (collectively the "Receipts" defined as all
payments made by cash, check, electronic transfer or other form of monetary
payment in the ordinary course of the merchant's business), until such time as
the "Receipts Purchased Amount" has been delivered by Merchant to FUNDER. The
Receipts Purchased Amount shall be paid to FUNDER by the Merchant irrevocably
authorizing only one depositing account acceptable to FUNDER (the "Account") to
remit the percentage specified below (the "Specified Percentage") of the
Merchant's Receipts, until such time as FUNDER receives payment in full of the
Receipts Purchased Amount. In consideration of servicing the account, the
Merchant hereby authorizes FUNDER to ACH Debit the "Specified Daily Amount" from
the merchant's bank account as the base payment credited against the Specified 
Percentage due. It is the Merchants responsibility to provide bank statements
for any and all bank accounts held by the Merchant to reconcile the daily
payments made against the Specified Percentage permitting FUNDER to debit or
credit the difference to the merchant so that payment equals the Specified
Percentage. Failure to provide all of their bank statements in a timely manner
or missing a month shall forfeit all rights to future reconciliations. FUNDER
may, upon Merchant's request, adjust the amount of any payment due under this
Agreement at  FUNDER's sole discretion and as it deems appropriate in servicing
this Agreement. Merchant understands that it is responsible for ensuring that
funds adequate to cover amount to be debited by FUNDER remains in the account.
Merchant will be held responsible for any fees incurred by FUNDER resulting from
a rejected ACH attempt or an event of default. (See Appendix A) FUNDER is not
responsible for any overdrafts or rejected transactions in the Merchants account
which may result from FUNDER' scheduled ACH debit under the terms of this
agreement. Notwithstanding anything to the contrary in this Agreement or any
other agreement between FUNDER and Merchant, upon the violation of any provision
contained in Section 1.11 of the  MERCHANT AGREEMENT TERMS AND CONDITIONS or the
occurrence of an Event of Default under Section 3 of the MERCHANT AGREEMENT
TERMS AND CONDITIONS, the Specified Percentage shall equal 100%. A list of all
fees applicable under this agreement is contained in Appendix A.   Purchase
Price: $225,000.00 Specified Percentage: 7% Specific Daily Amount: $1,180.00
Receipts Purchased Amount: $290,250.00  THE TERMS, DEFINITIONS, CONDITIONS AND
INFORMATION SET FORTH ON PAGE 2, THE "MERCHANT SECURITY AGREEMENT" AND
"ADMINISTRATIVE FORM HEREOF ARE HEREBY INCORPORATED IN AND MADE A PART OF THIS
MERCHANT AGREEMENT.  MERCHANT #1 By  Richard Parlontieri  (Print Name and Title)
MERCHANT #2  By (Print Name and Title)  OWNER/GUARANTOR #1 By Richard Eariontiet
(Print Name and Title)  OWNER/GUARANTOR #2  By (Print Name and Tide)  Samson
Funding  By (Company Officer)  (Signature)    (Signature)    (Signature)   
(Signature)    (Signature)    To the extent set forth herein, each of the
parties is obligated upon his, her or its execution of the Agreement to all
terms of the Agreement, including the Additional Terms set forth below.  Each of
above-signed Merchant and Owner(s) represents that he or she is authorized to
sign this Agreement for Merchant, legally binding said Merchant to repay this
obligation and that the information provided herein and in all of FUNDER
documents, forms and recorded interviews is true, accurate and complete in all
respects. If any such information is false or misleading,  Merchant shall be
deemed in material breach of all agreements between Merchant and FUNDER and
FUNDER shall be entitled to all remedies available under law. Merchant and each
of the above-signed Owners authorizes FUNDER, its agents and representatives and
any credit reporting agency engaged by FUNDER, to (i) investigate any references
given or any other statements or data obtained from or about Merchant or any of
its Owners for the purpose of this Agreement, and (ii) obtain credit report at
any time now or for so long as Merchant and/or Owners(s)  continue to have any
obligation owed to FUNDER.  ANY MISREPRESENTATION MADE BY MERCHANT OR OWNER IN
CONNECTION WITH THIS AGREEMENT MAY CONSTITUTE A SEPARATE CAUSE OF ACTION FOR
FRAUD OR INTENTIONAL FRAUDULENT INDUCEMENT TO OBTAIN FINANCING.      CFN ACH
01-25-16 Colonial Funding Network as Servicing Agent
 

--------------------------------------------------------------------------------

 
[ex10_152.jpg]
 
MERCHANT AGREEMENT TERMS AND CONDITION   I. TERMS OF ENROLLMENT IN PROGRAM 1.1
Merchant Deposit Agreement.   Merchant shall execute  an  agreement (the 
"Merchant  Deposit  Agreement") acceptable to FUNDER, with a Bank  acceptable to
FUNDER, to obtain electronic fund  transfer services. Merchant shall provide
FUNDER  and/or  it's   authorized  agent  with  all  of  the  information,
authorizations necessary for verifying  Merchant's receivables, receipts and
deposits into the  account. Merchant shall authorize FUNDER and/or  it's agent
to deduct the amounts owed to FUNDER  for the Receipts as specified herein from
settlement  amounts which would otherwise be due to Merchant  by permitting
FUNDER to withdraw the specific  daily   amount   credited   against   the  
specified  percentages by ACH debit of the Merchant account.  The authorization
shall be irrevocable without the  written consent of FUNDER. 1.2 Term of
Agreement, This Agreement shall have an   indefinite term that shall last either
until all the Merchant's  obligations  to  FUNDER  are  fully satisfied. This
shall include but not be limited to any renewals, outstanding fees or costs.
1.3Enturgatrd1 uses.FUNDER reserves the right to   rescind the offer to make any
purchase payments hereunder, in its sole discretion. 1.4 Financial Condition  
Merchant and Guarantor(s)   authorize FUNDER and its agents to investigate their
financial responsibility and history, and will provide  to FUNDER any bank or
financial statements, tax  returns, etc., as FUNDER deems necessary prior to or 
at any time after execution of this Agreement.  A  photocopy of this
authorization will be deemed as  acceptable  for  release  of  financial 
information.  FUNDER is authorized to update such information  and financial
profiles from time to time as it deems  appropriate. 1.5 Transactional History. 
Merchant authorizes their   bank to provide FUNDER with Merchant's banking or
processing history to determine qualification or continuation in this program.
1.6 Indemnification   Merchant  and  Guarantor(s)   jointly and severally
indemnify and hold harmless Processor/Bank, its officers, directors and 
shareholders against all losses,  damages,  claims, liabilities and   expenses
(including   reasonable  attorney's fees) incurred by Processor resulting from
(a) claims asserted by FUNDER for monies owed to FUNDER from Merchant and (b)
actions taken by Processor in reliance upon information or instructions provided
by FUNDER. 1.7 No Liability. In no event will FUNDER(or any of   the Funders) 
be liable for any claims asserted by Merchant under any legal theory for lost
profits, lost  revenues,  lost  business  opportunities,  exemplary,  punitive,
special, incidental, indirect or consequential  damages, each of which is waived
by Merchant and  Guarantor(s). 1.8 Reliance m   Section 1.1, 1.7, 1.8 and 2.5 of
this Agreement are agreed to for the benefit of  Merchant,  FUNDER   and  
Processor,  and  notwithstanding the fact that Processor is not a party  of this
Agreement, Processor may rely upon their  terms and raise them as a defense in
any action. 1.9 Sale of Receipts.  Merchant and FUNDER agree that the Purchase
Price under this Agreement is in  exchange for the Purchased Amount and that
such  Purchase Price is not intended to be, nor shall it be  construed as a loan
from FUNDER to Merchant.  Merchant  agrees  that  the  Purchase  Price  is  in 
exchange for the sale of future Receipts pursuant to  this Agreement equals the
fair market value of such  Receipts. FUNDER has purchased and shall own all  the
Receipts described in this Agreement up to the  full Purchased Amount as the
Receipts are created.  Payments made to FUNDER in respect to the full   amount
of the Receipts shall be conditioned upon  Merchant's sale of products and
services and the  payment therefore by Merchant's customers in the  manner
provided in Section 1.1. In no event shall the  aggregate  of all  amounts be 
deemed as interest  hereunder and charged or collected hereunder exceed  the
highest rate permissible at law. In the event that a  court  determines  that 
FUNDER has  charged  or  received interest hereunder in excess of the highest 
applicable rate, the rate in effect hereunder shall  automatically  be  reduced 
to  the  maximum  rate  permitted by applicable law and FUNDER shall  promptly
refund to Merchant any interest received by  FUNDER in excess of the maximum
lawful rate, it  being intended that Merchant not pay or contract to  pay, and
that FUNDER not receive or contract to  receive,   directly  or  indirectly  in 
any  manner  whatsoever, interest in excess of that which may be  paid by
Merchant under applicable law. 1.10 Power  of  Attorney Merchant  irrevocably
appoints FUNDER as its agent and attorney-in-fact  with full authority to take
any action or execute any  instrument or document to settle all obligations due 
to FUNDER from Processor/Bank, or in the case of a  violation  by  Merchant  of 
Section 1.12 or  the  occurrence of an Event of Default under Section 4 
hereof,  from  Merchant,  under  this  Agreement,  including without limitation
(i) to obtain and adjust  insurance; (ii) to collect monies due or to become
due  under or in respect of any of the Collateral; (iii) to  receive, endorse
and collect any checks, notes, drafts,  instruments,   documents   or  
chattel   paper   in  connection with clause (i) or clause (ii) above; (iv) to 
sign Merchant's name on any invoice, bill of lading,  or assignment directing
customers or account debtors  to make payment directly to FUNDER;  and (v) to 
file any claims or take any action or institute any  proceeding which FUNDER may
deem necessary for  the collection of any of the unpaid Purchased Amount  from
the Collateral, or otherwise to enforce its rights  with respect to payment of
the Purchased Amount. 1.11 Protections Against Default,   The following
Protections 1  through 7  may  be  invoked  by FUNDER, immediately  and 
without  notice  to  Merchant in the event (a) Merchant changes its 
arrangements with Processor/Bank in any way that is  adverse to FUNDER; (b)
Merchant changes the  deposit account  through  which  the  Receipts  are 
settled., or permits any event to occur that could  cause diversion of any of
Merchant's transactions to another   account; (c) Merchant   interrupts   the 
operation  of  this  business (other  than  adverse  weather, natural disasters
or acts of God) transfers,  moves, sells, disposes, transfers or otherwise
conveys  its business or assets without (i) the express prior  written consent
of FUNDER, and (ii) the written  agreement of any purchaser or transferee to
the  assumption of all of Merchant's obligations under this Agreement  
pursuant   to   documentation  satisfactory to FUNDER; or (d) Merchant takes
any  action, fails to take any action, or offers any incentive  —economic or
otherwise—the result of which will be  to induce any customer or customers to
pay for  Merchant's  services  with  any  means  other than  checks that are
settled through Processor.   These  protections are in addition to any other
remedies  available to FUNDER at law, in equity or otherwise  pursuant to this
Agreement. Protection  1. The full uncollected Purchase Amount plus all fees due
under this Agreement and the  attached  Security  Agreement  become  due  and
payable in full immediately Protection 2. FUNDER may enforce the provisions of  
the Personal Guarantee of Performance against the Guarantor.   Protection 3.
Merchant shall, upon execution of this Agreement,   deliver   to  FUNDER  an  
executed  confession of judgment in favor of FUNDER in the  amount  of  the 
Purchase Amount  stated  in  the  Agreement.  Upon breach of any provision in
this  paragraph 1.11, FUNDER may enter that confession  of judgment as a
judgment with the Clerk of the  Court and execute thereon. Protection  4. FUNDER
may  enforce its  security interest in the Collateral identified in Article III 
hereof. Protection  5. The  entire  Purchase Amount shall become immediately
refundable to FUNDER from Merchant. Protection 6. FUNDER may proceed to protect
and enforce its rights and remedies by lawsuit.  In any  such  lawsuit,  in 
which  FUNDER shall  recover  judgment against Merchant, Merchant shall be
liable  for all of FUNDER's costs of lawsuit, including but  not limited to all
reasonable attorneys' fees and court  costs. Protection 7. Merchant shall, upon
execution of this Agreement,   deliver  to  FUNDER  an  executed assignment of
lease of Merchant's premises in favor of FUNDER. Upon breach of any provision in
this paragraph 1.12, FUNDER may exercise its rights under such assignment of
lease. Protection  8. FUNDER  may  debit  Merchant's depository accounts
wherever situated by means of  ACH debit or facsimile signature on a computer-
generated check drawn on Merchant's bank account  or otherwise. 1.12 Protection
of Information. Merchant and each   person signing this Agreement on behalf of
Merchant and/or as Owner, in respect of himself or herself  personally, 
authorizes  FUNDER   to   disclose information concerning   Merchant's   and  
each  Owner's credit standing (including credit bureau  reports that FUNDER
obtains) and business conduct  only to agents, affiliates, subsidiaries, and
credit  reporting bureaus. Merchant and each Owner hereby  waives to the maximum
extent permitted by law any  claim for damages against FUNDER or any of its
affiliates  and  the  Funders  relating  to  any (i) investigation undertaken by
or on behalf of FUNDER as permitted by this Agreement or (ii) disclosure of
information as permitted by this Agreement. 1.13 Confidentiality. Merchant
understands and agrees that the terms and conditions of the products and 
services   offered  by   FUNDER,   including   this  Agreement and any other
FUNDER documentations  (collectively,  "Confidential  Information")  are
proprietary and   confidential information of  FUNDER. Accordingly unless
disclosure is required  by law or court order, Merchant shall not disclose 
Confidential Information of FUNDER to any person  other than an attorney,
accountant, financial advisor  or employee of Merchant who needs to know such 
information for the purpose of advising Merchant  ("Advisor"),  provided  such 
Advisor  uses  such  information  solely  for  the  purpose  of  advising 
Merchant and first agrees in writing to be bound by  the terms of this Section
1.13. 1.14 Publicity.  Merchant  and  each  Owner  only   authorizes FUNDER to
use its, his or her name in a listing of clients and in advertising and
marketing materials with their express written consent. 1.15 D/B/A's, Merchant
hereby  acknowledges and agrees that FUNDER may be using "doing business  as" or
"d/b/a" names in connection with various  matters relating to the transaction
between FUNDER  and  Merchant,  including  the  filing  of  UCC-1  financing
statements and other notices or filings. II. REPRESENTATIONS, WARRANTIES AND
COVENANTS Merchant represents, warrants and   CFN ACH 01-25-16 Colonial Funding
Network as Servicing Agent
 

--------------------------------------------------------------------------------

 
[ex10_153.jpg]
 
ACH Authorization Form  All information on this form is required unless
otherwise noted.   Business Authorized to Debit/Credit Account:   Samson Horns
Authorized Business Name 90 John Street, Suite 410 Authorized Business Address 
Account Holder Information:   Richard Parlontieri   347-442-7999 Authorized
Business Phone Number New York NY 10038 lfit" ST Zip      Speedemissions  •  
Account Holder Name Account Holder DBA Name (If Business Account) Account Holder
Phone    Account Holder Address Account Holder s Bank Information:   X Account
Holder's Bank Name  How to find your Routing and Account Numbers on a check: is
1 23456789  1:  L  2345678901.23 ir Bank Routing Code Bunk Account Number   X
Bank Routing Number (9 digits)   Transaction Information:  Professional Service
Fee    City ST Zip      Branch City ST Zip ❑  Business   Checking  ❑  Personal  
Checking  111  Savings   Bank Account Number   Goods Purchased/Services
Rendered  One-time  Rate   $3,999.00 December 19, 2016   No. of Transactions or
Open Ended   Authorization:                   ACH Processing Provided By  Amount
ofTransaction Effective Date  In exchange for products and/or services listed
above the undersigned hereby authorizes: Samson Horus to electronically draft
via the Automated Clearing House system the amounts indicated above from the
account identified  above.  This authority will continue until withdrawn in
writing by the undersigned account holder. The Undersigned hereby  certifies
that they are duly authorized to execute this form on behalf of the above listed
account holder. I acknowledge that I  am subject to a $25 reject fee if items
are returned for insufficient funds.       Signature of Account Holder
Name/Title of Account Holder       Better payments.
 

--------------------------------------------------------------------------------

 
[ex10_154.jpg]
 
covenants that as of this date and during the term of this Agreement: 2.1
Financial Condition and Financial Information Its bank and financial statements,
copies of which  have  been  furnished  to  FUNDER,  and  future  statements
which will be furnished hereafter at the  discretion of FUNDER, fairly represent
the financial  condition of Merchant at such dates, and since those  dates there
has been no material adverse changes,  financial or otherwise, in such
condition, operation or  ownership of Merchant. Merchant has a continuing, 
affirmative obligation to advise FUNDER of any  material adverse change in its
financial condition,  operation  or  ownership.  FUNDER  may  request 
statements at any time during the performance of this  Agreement and the
Merchant shall provide them to  FUNDER within S business days. Merchant's
failure  to do so is a material breach of this Agreement. 2.2 Governmental 
Approvals,   Merchant   is   in compliance and shall comply with all laws and
has valid permits, authorizations and licenses to own, operate and lease its
properties and to conduct the business in which it is presently engaged. 2.3
Authorization. Merchant, and the person(s) signing   this Agreement on behalf of
Merchant, have full power  and  authority  to  incur  and  perform  the
obligations under this Agreement, all of which have been duly authorized. 2.4
Insurance. Merchant will maintain business- interruption  insurance  naming
FUNDER  as loss  payee and additional insured in amounts and against  risks  as 
are  satisfactory  to FUNDER  and  shall  provide FUNDER proof of such insurance
upon  request. 2.5 Intentionally omitted 2.6 Change of Name or Location 
Merchant will not   conduct Merchant's businesses under any name other than as
disclosed to the Processor and FUNDER or change any of its places of business.
2.7 Daily Batch Out. Merchant will batch out receipts   with the Processor on a
daily basis. 2.8 Estoppel Certificate.  Merchant will at any time,   and from
time to time, upon at least one (1) day's prior notice from FUNDER to Merchant,
execute,  acknowledge and deliver to FUNDER and/or to any  other person, person
firm or corporation specified by  FUNDER, a statement certifying that this
Agreement  is unmodified and in full force and effect (or, if there  have been
modifications, that the same is in full force  and effect as modified and
stating the modifications)  and stating the dates which the Purchased Amount or 
any portion thereof has been repaid. 2.9 No Bankruptcy or Insolvency. As of the
date of   this Agreement, Merchant represents that it is not insolvent and does
not contemplate and has not filed  any petition for bankruptcy protection under
Title 11  of the United States Code and there has been no  involuntary 
petition  brought  or  pending  against  Merchant. Merchant further warrants
that it does not  anticipate filing any such bankruptcy petition and it  does
not anticipate that an involuntary petition will  be filed against it.  In the
event that the Merchant  files for bankruptcy protection or is placed under an 
involuntary   filing   Protections  2   and  3   are  immediately invoked. 2.10
Additional Financing. Merchant shall not enter   into any arrangement, agreement
or commitment for any additional financing, whether in the form of a purchase of
receivables or a loan to the  business with any party other than FUNDER without
their written permission. 2.11 Unencumbered Receipts. Merchant has good,  
complete and marketable title to all Receipts, free and clear of any and all
liabilities, liens, claims, changes,  restrictions, conditions, options, rights,
mortgages,  security interests, equities, pledges and encumbrances  of any kind
or nature whatsoever or any other rights  or  interests  that  may  be 
inconsistent  with  the  transactions contemplated with, or adverse to the
interests of FUNDER. 2.12 Businessftupiar„ Merchant is a valid business   in
good standing under the laws of the jurisdictions in which it is organized
and/or operates, and Merchant is entering into this Agreement for business
purposes and not as a consumer for personal, family or  household purposes. 2.13
Default Under  Other Contracts, Merchant's   execution   of   and/or  
performance   under   this Agreement will not cause or create an event of 
default by Merchant under any contract with another person or entity. III.
EVENTS OF DEFAULT AND REMEDIES 3.1 Events of Default. The occurrence of any of
the following  events  shall  constitute  an  "Event  of  Default" hereunder:
(a) Merchant shall violate any  term  or  covenant  in  this  Agreement; (b) 
Any  representation  or  warranty  by  Merchant in  this  Agreement shall prove
to have been incorrect, false  or misleading in any material respect when made;
(c)  Merchant shall admit in writing its inability to pay its  debts, or shall
make a general assignment for the  benefit of creditors;  or any proceeding
shall be  instituted  by  or  against  Merchant  seeking  to  adjudicate it a
bankrupt or insolvent, or seeking  reorganization,  arrangement,  adjustment, 
or  composition of it or its debts; (d) the sending of  notice of termination by
Guarantor; (e) Merchant  shall transport, move, interrupt, suspend, dissolve or 
terminate its business; (f) Merchant shall transfer or  sell all or
substantially all of its assets; (h) Merchant  shall make or send notice of any
intended bulk sale or  transfer by Merchant; (i) Merchant shall use multiple 
depository accounts without the prior written consent  of FUNDER; (j) Merchant
shall change its depositing  account  without  the  prior  written  consent  of 
FUNDER; (k) Merchant shall perform any act that  reduces the value of any
Collateral granted under this  Agreement; or (1) Merchant shall default under
any of  the terms, covenants and conditions of any other  agreement with FUNDER.
3.2 Remedies. In case any Event of Default occurs and   is not waived pursuant
to Section 4.4.1 hereof, FUNDER on its own and on behalf of the Funders  may
proceed to protect and enforce its rights or  remedies by suit in equity or by
action at law, or both,  whether  for  the  specific  performance  of  any 
covenant, agreement or other provision contained  herein, or to enforce the
discharge of Merchant's  obligations   hereunder  (including   the   Personal 
Guarantee) or any other legal or equitable right or remedy. All  rights, 
powers  and  remedies  of  FUNDER in connection with this Agreement may be 
exercised  at  any  time  by  FUNDER  after  the  occurrence of an Event of
Default, are cumulative  and not exclusive, and shall be in addition to any 
other rights, powers or remedies provided by law or  equity. 3.3 Costs. 
Merchant  shall  pay  to  FUNDER  all   reasonable costs associated with (a) a
breach by Merchant of the Covenants in this Agreement and the  enforcement
thereof,  and (b)  the enforcement of  FUNDER's remedies set forth in Section
4.2 above,  including but not limited to court costs and attorneys'  fees. 3.4
Required Notifications  Merchant is required to   give FUNDER written notice
within 24 hours of any filing under Title 11 of the United States Code. 
Merchant is required to give FUNDER seven days'  written notice prior to the
closing of any sale of all  or substantially all of the Merchant's assets or 
stock. IV. MISCELLANEOUS 4.1 Modifications: Agreements.   No modification,  
amendment, waiver or consent of any provision of this Agreement shall be
effective unless the same shall be in writing and signed by FUNDER.  4.2
Assignment.   Merchant   acknowledges   and understands that FUNDER is acting on
its own behalf  and as the administrator and lead investor for a group  of
independent participants a list of which can be  provided to Merchant after
funding and upon written  notice to FUNDER. FUNDER may assign, transfer or  sell
its rights to receive the Purchased Amount or  delegate its duties hereunder,
either in whole or in  Part. 4.3 Notices. All notices, requests, consent,
demands and   other communications hereunder shall be delivered by certified
mail, return receipt requested, to the respective parties to this Agreement at
the addresses set forth in this Agreement and shall become effective only upon
receipt. 4.4 Waiver Remedies  No failure on the part of   FUNDER to exercise,
and no delay in exercising, any right under this Agreement shall operate as a
waiver  thereof, nor shall any single or partial exercise of any  right under
this Agreement preclude any other or  further exercise thereof or the exercise
of any other  right.  The   remedies   provided   hereunder   are  cumulative 
and  not  exclusive  of  any  remedies  provided by law or equity. 4.5 Binding
Effect:  Governing Law. Venue  and   Jurisdiction. This Agreement shall be
binding upon and inure to the benefit of Merchant, FUNDER (and  it's
Participants) and their respective successors and  assigns, FUNDER's
Participants shall be third party  beneficiaries of all such agreements.  
except that  Merchant shall not have the right to assign its rights  hereunder
or any interest herein without the prior  written consent of FUNDER which
consent may be  withheld in FUNDER's sole discretion. FUNDER  reserves the
rights to assign this Agreement with or  without  prior written  notice  to 
Merchant.  This  Agreement shall be governed by and construed in  accordance
with the laws of the State of New York,  without  regards  to  any  applicable 
principals  of  conflicts of law. Any suit, action or proceeding  arising
hereunder, or the interpretation, performance  or breach hereof, shall, if
FUNDER so elects, be  instituted in any court sitting in New York, (the 
"Acceptable Forums").   Merchant agrees that the  Acceptable Forums are
convenient to it, and submits  to the jurisdiction of the Acceptable Forums and 
waives any and all objections to jurisdiction or venue.  Should such proceeding
be initiated in any other  forum, Merchant waives any right to oppose any 
motion or application made by FUNDER to transfer  such proceeding to an
Acceptable Forum. 4.6 Survival of Representation. etc. All representations,
warranties and covenants herein shall survive the execution and delivery of this
Agreement and shall continue in full force until all obligations under this
Agreement shall have been satisfied in full and this Agreement shall have
terminated. 4.7 Severability. In case any of the provisions in this   Agreement 
is  found  to  be  invalid,  illegal  or unenforceable in any respect, the
validity, legality  and enforceability of any other provision contained  herein
shall not in any way be affected or impaired. 4.8 Entire Agreement. Any
provision hereof prohibited by law shall be ineffective only to the extent of
such  prohibition  without  invalidating  the   remaining  provisions hereof.
This Agreement and  Security  Agreement hereto embody the entire  agreement 
between Merchant and FUNDER and supersede all  prior agreements and
understandings relating to the  subject matter hereof. 4.9 JURY  TRIAL  WAIVER, 
THE  PARTIES HERETO WAIVE TRIAL BY JURY IN ANY  COURT   IN   ANY   SUIT,  
ACTION   OR  PROCEEDING ON ANY MATTER ARISING IN  CONNECTION  WITH   OR  IN 
ANY  WAY  RELATED   TO   THE   TRANSACTIONS   OF  WHICH THIS AGREEMENT IS A PART
OR  THE   ENFORCEMENT   HEREOF.   THE   CFN ACH 01-25-16 Colonial Funding
Network as Servicing Agent 
 

--------------------------------------------------------------------------------

 
[ex10_155.jpg]
 
PARTIES  HERETO  ACKNOWLEDGE  THAT  EACH MAKES THIS WAIVER KNOWINGLY, 
WILLINGLY   AND   VOLUNTARILY   AND  WITHOUT   DURESS,   AND   ONLY   AFTER 
EXTENSIVE   CONSIDERATION   OF   THE  RAMIFICATIONS  OF  THIS  WAIVER WITH 
THEIR ATTORNEYS .4.12. ARBITRATION. PLEASE  READ   THIS PROVISION OF   THE  
AGREEMENT  CAREFULLY.   THIS   SECTION   PROVIDES  THAT  DISPUTES  MAY  BE 
RESOLVED  BY  BINDING   ARBITRATION.   ARBITRATION  REPLACES THE RIGHT TO GO TO
COURT,  HAVE  A  JURY  TRIAL  OR  INITIATE  OR  PARTICIPATE   IN  A   CLASS  
ACTION.   IN  ARBITRATION,  DISPUTES ARE  RESOLVED  BY  AN  ARBITRATOR,  NOT  A 
JUDGE  OR  JURY.   ARBITRATION  PROCEDURES  ARE  SIMPLER  AND  MORE  LIMITED 
THAN  IN  COURT.  THIS ARBITRATION PROVISION IS GOVERNED BY THE FEDERAL 
ARBITRATION ACT (FAA), AND SHALL BE  INTERPRETED IN THE BROADEST WAY THE  LAW
WILL ALLOW. Covered claims •  You or we may arbitrate any claim, dispute or  
controversy between you and us arising out of or related to your account, a
previous related account or our relationship (called "Claims"). •  If
arbitration is chosen by any party, neither   you nor we will have the right to
litigate that Claim in court or have a jury trial on that  Claim. •  Except as
stated below, all Claims are subject to   arbitration, no matter what legal
theory they're based on or what remedy (damages, or injunctive  or declaratory
relief) they seek, including Claims  based on contract, tort (including
intentional tort),  fraud, agency, your or our negligence, statutory or 
regulatory provisions, or any other sources of law;  Claims  made  as 
counterclaims,  cross-claims,  third-party  claims,  interpleaders  or 
otherwise;  Claims made regarding past, present, or future  conduct; and Claims
made independently or with  other claims. This also includes Claims made by  or
against anyone connected with us or you or  claiming through us or you,  or by
someone  making a claim through us or you, such as a co- applicant,  
authorized  user,   employee,  agent,  representative  or an
affiliated/parent/subsidiary  company. Arbitration limits •  Individual Claims
filed in a small claims court are   not subject to arbitration, as long as the
matter stays in small claims court. •  We won't initiate arbitration to collect
a debt from   you unless you choose to arbitrate or assert a  Claim against us.
If you assert a Claim against us, we can choose to arbitrate, including actions
to collect a debt from you. You may arbitrate on an individual basis  Claims 
brought  against you, including Claims to collect a debt. •  Claims brought as
part of a class action, private   attorney general or other representative
action can be arbitrated only on an individual basis.  The  arbitrator has no
authority to arbitrate any claim  on a class or representative basis and may
award  relief only on an individual basis. If arbitration is  chosen by any
party, neither you nor we may  pursue a Claim as part of a class action or
other  representative action. Claims of 2 or more persons  may not be combined
in the same arbitration.  However,  applicants,  co-applicants,  authorized 
users on a single account and/or related accounts,  or corporate affiliates are
here considered as one  person. How arbitration works •  Arbitration shall be
conducted by the American   Arbitration Association ("AAA") according to this
arbitration provision and the  applicable AAA  arbitration rules in effect when
the claim is filed  ("AAA Rules"), except where those rules conflict  with this
arbitration provision.  You can obtain  copies of the AAA Rules at the AAA's
website  (www.adr.org) or by calling 800-778-7879.  You  or we may choose to
have a hearing, appear at any  hearing by phone  or other electronic means, 
and/or be represented by counsel. Any in-person  hearing will be held in the
same city as the U.S.  District Court closet to your billing address. • 
Arbitration may be requested any time,  even where there is a pending lawsuit,
unless a trial has  begun or a final judgment entered.  Neither you  nor we
waive the right to arbitrate by filing or  serving   a   complaint,   answer,  
counterclaim,  motion, or discovery in a court lawsuit.   To  choose
arbitration, a party may file a motion to  compel arbitration in a pending
matter and/or  commence arbitration by submitting the required  AAA forms and
requisite filing fees to the AAA. •  The arbitration shall be conducted by a
single arbitrator in accord with this arbitration provision  and the AAA Rules,
which may limit discovery.  The arbitrator shall not apply any federal or state 
rules of civil procedure for discovery, but the  arbitrator   shall   honor  
claims   of   privilege  recognized at law and shall take reasonable steps  to  
protect   account   information   and   other  confidential   information   of  
either  party   if  requested to do so.   The arbitrator shall apply  applicable
substantive law consistent with the  FAA and applicable statute of limitations,
and  may  award  damages  or  other  relief  under  applicable law.  •  The
arbitrator shall make any award in writing   and, if requested by you or us, may
provide a brief statement of the reasons for the award.   An  arbitration  award
shall  decide  the rights  and obligations only of the parties named in  the
arbitration, and shall not have any bearing on any other person or dispute.
Paying for arbitration fees •  We will pay your share of the  arbitration fee
for an arbitration of Claims of $75,000 or  less if they are unrelated to debt
collection. Otherwise,  arbitration fees will be allocated according  to the 
applicable AAA Rules.   If we prevail, we may not  recover  our  arbitration 
fees,  unless  the  arbitrator  decides you Claim was frivolous.   All parties
are  responsible for their own attorney's fees, expert fees  and any other
expenses, unless the arbitrator awards  such fees or expenses to you or us based
on applicable  law. The final award •  Any award by an arbitrator is final
unless a party   appeals it in writing to the AAA within 30 days of notice of
the award.  The arbitration appeal shall  be determined by a panel of 3
arbitrators.  The  panel will consider all facts and legal issues anew  based on
the same evidence presented in the prior  arbitration, and will make decisions
based on a  majority vote. Arbitration fees for the arbitration  appeal  shall 
be  allocated  according  to  the  applicable AAA Rules. An award by a panel on 
appeal is final. A final award is subject to judicial  review as provided by
applicable law. Survival and Severability of Terms •  This arbitration provision
shall survive changes in   this Agreement and termination of the account or the
relationship between you and us, including the  bankruptcy of any party and any
sale of your  account, or amounts owed on your account, to  another person or
entity.  If any part of this  arbitration  provision   is   deemed  invalid  
or  unenforceable, the other terms shall remain in  force, except that there can
be no arbitration of a  class or representative Claim.   This arbitration 
provision  may  not  be  amended,  severed  or  waived, except as provided in
this Agreement or  in a written agreement between you and us.  4.11
Counterparts: Facsimile and PDF Acceptance.. This   Agreement   and   the  
Merchant   Security  Agreement  and  Guaranty  may  be  executed  in 
counterparts,  each  of  which  shall  constitute  an  original, but all of
which together shall constitute one  instrument. Signatures on this Agreement
and the  Merchant Security Agreement and Guaranty sent by  facsimile or PDF will
be treated as original signatures  for all purposes. INITIAL S:                 
  CFN ACH 01-25-16 Colonial Funding Network as Servicing Agent
 

--------------------------------------------------------------------------------

 
[ex10_156.jpg]
 
Samson Funding - SECURITY AGREEMENT AND GUARANTY  Borrower's Legal Name:
SpeedEmissions. Inc. / SpeedEmissions Car Care. LLC / SpeedEmissions Acquisition
Company. LLC D/B/A: Speedemissions  Physical Address: 1015 Tyrone Road Suite
City: Tyrone State: Zip: 30290 710 Federal ID# 33-0961490 SECURITY AGREEMENT
Security Interest. To secure Merchant's payment and performance obligations to
FUNDER and its affiliates or the Funders, a list of which may be provided to the
Merchant if requested in writing after the funding of the purchase closes under
the Merchant Cash Advance Agreement between Merchant and FUNDER (the "Merchant
Agreement"), Merchant hereby grants to FUNDER a security interest in all
personal property of Merchant, including all accounts, chattel paper, cash,
deposit accounts, documents, equipment, general intangibles, instruments,
inventory, or investment property, as those terms are defined in Article 9 of
the Uniform Commercial Code of the State of New York as amended (the "UCC"),
whether now or hereafter owned or acquired by Merchant and wherever located; and
all proceeds of such property, as that term is defined in Article 9 of the UCC
(collectively, the "Collateral"). If the Merchant Agreement identifies more than
one Merchant, this Security Agreement applies to each Merchant, jointly and
serverally.  Merchant acknowledges and agrees that any security interest granted
to FUNDER under any other agreement between Merchant and FUNDER will secure the
obligations hereunder, and that the Merchant's payment and performance
obligations secured by this Security Agreement, and the Collateral granted
hereunder, shall be perfected under any previously filed UCC-1 or UCC-3
statement, perfecting FUNDER's interest in the Collateral.  Merchant further
acknowledges and agrees that, if Merchant enters into future Agreements with
FUNDER, any security interest granted to FUNDER under such future Agreements
will relate back to this Security Agreement, and that the Merchant's payment and
performance obligations, and the Collateral granted, under such future
Agreements, shall relate back to, be perfected under, and made a part of, any
previously filed UCC-1 or UCC_3 statement, perfecting FUNDER's interest in the
Collateral.  Cross-Collateral.  To secure Guarantor's payment and performance
obligations to FUNDER(and the Funders) under this Merchant Security Agreement
and Guaranty (this "Agreement"), each Guarantor hereby grants FUNDER, for itself
and its participants, a security interest in SpeedEmissions. Inc. /
SpeedEmissions Car Care. LLC / SpeedEmissions Accuisitlon Company. LLC fd/b/a
Speedemissions} SpeedEmissions Inc I SpeedEmissions Car Cate LLC I
SpeedEmissions Acquisition Company LLC (d/Lila mi  inn   A LF (the "Additional
Collateral"). Each Guarantor agrees and acknowledges that FUNDER will have a
security interest in the aforesaid Additional Collateral upon execution of this
Agreement. Guarantor acknowledges and agrees that any security interest granted
to FUNDER under any other agreement between Guarantor and FUNDER will secure the
obligations hereunder,   and that the Guarantor's payment and performance
obligations under this Agreement, and the Additional Collateral granted
hereunder, shall be perfected under any previously filed UCC-1 or UCC-3
statement, perfecting FUNDER's interest in the Additional Collateral.  Guarantor
further acknowledges and agreements that, if Guarantor enters into future
Agreements with FUNDER, any security interest granted to FUNDER under such
future Agreements will relate back to this Agreement, and that the Guarantor's
payment and performance obligations, and the Additional Collateral granted,
under such future Agreements, shall relate back to, be perfected under, and made
a part of, any previously filed UCC-1 or UCC-3 statement, perfecting FUNDER's
interesting the Additional Collateral.  Each of Merchant and each Guarantor
agrees to execute any documents or take any action in connection with this
Agreement as FUNDER deems necessary to perfect or maintain FUNDER's first
priority security interest in the Collateral and Additional Collateral,
including the execution of any control agreements. Each of Merchant and each
Guarantor hereby authorizes FUNDER to file any financing statements deemed
necessary by FUNDER to perfect or maintain FUNDER's security interest, which
financing statements may contain notification that Merchant and each Guarantor
have granted a negative pledge to FUNDER with respect to the Collateral and
Additional Collateral, and that any subsequent lender or lienor may be
tortiously interfering with FUNDER's rights.  Merchant and each Guarantor shall
be jointly and severally liable for and shall pay to FUNDER upon demand all
costs and expenses, including but not limited to attorneys' fees, which may be
incurred by FUNDER in protecting, preserving and enforcing FUNDER's security
interest and rights.  Negative Pledge  Each of Merchant and each Guarantor
agrees not to create, incur, assume, or permit to exist, directly or indirectly,
any additional cash advances, loans, lien or other encumbrance on or with
respect to any of the Collateral or Additional Collateral, as applicable without
written permission of FUNDER.  Consent to Enter Premises and Assign Lease.
FUNDER shall have the right to cure Merchant's default in the payment of rent
for the Premises on the following terms. In the event Merchant is served with
papers in an action against Merchant for nonpayment of rent or for summary
eviction, FUNDER may execute its rights and remedies under the Assignment of
Lease. Merchant also agrees that FUNDER may enter into an agreement with
Merchant's landlord giving FUNDER the right: (a) to enter the Premises and to
take possession of the fixtures and equipment therein for the purpose of
protecting and preserving same; and (b) to assign Merchant's lease to another
qualified merchant capable of operating a business comparable to Merchant's at
the Premises.  Remedies  Upon any Event of Default, FUNDER may pursue any remedy
available at law (including those available under the provisions of the UCC) or
in equity to collect, enforce, or satisfy any obligations then owing to FUNDER,
whether by acceleration or otherwise.  GUARANTY  Personal Guaranty of
Performance.  The undersigned Guarantor(s) hereby guarantees to FUNDER,  and its
affiliates or the Funders, Merchant's performance of all of the representations,
warranties, covenants made by Merchant in this Agreement and the Merchant
Agreement, as each agreement may be renewed, amended, extended or otherwise
modified (the "Guaranteed Obligations").  Guarantor's obligations are due (i) at
the time of any breach by Merchant of any representation, warranty, or covenant
made by Merchant in this Agreement and the Merchant Agreement, and (ii) at the
time Merchant admits its inability to pay its debts, or makes a general
assignment for the benefit of creditors, or any proceeding shall be instituted
by or against Merchant seeking to adjudicate it bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, or composition of it or its
debts.. (It is understood by all parties that this Guaranty is not an absolute
personal guaranty of payment and that the signors are only guaranteeing that
they will not take any action or permit the merchant to take any action that is
a breach of this agreement.)  Guarantor Waivers. In the event that Merchant
fails to make a payment or perform any obligation when due under the Merchant
Agreement, FUNDER may enforce its rights under this Agreement without first
seeking to obtain payment from Merchant, any other guarantor, or any Collateral,
Additional Collateral or Cross-Collateral FUNDER may hold pursuant to this
Agreement or any other guaranty.  FUNDER does not have to notify Guarantor of
any of the following events and Guarantor will not be released from its
obligations under this Agreement if it is not notified of: (i) Merchant's
failure to pay timely any amount owed under the Merchant Agreement; (ii) any
adverse change in Merchant's financial condition or business; (iii) any sale or
other
 

--------------------------------------------------------------------------------

 
[ex10_157.jpg]
 
disposition of any collateral securing the Guaranteed Obligations or any other
guarantee of the Guaranteed Obligations; (iv) FUNDER's acceptance of this
Agreement ; and (v) any renewal, extension or other modification of the Merchant
Agreement or Merchant's other obligations to FUNDER. In addition, FUNDER may
take any of the following actions without releasing Guarantor from any of its
obligations under this Agreement : (i) renew, extend or otherwise modify the
Merchant Agreement or Merchant's other obligations to FUNDER; (ii) release
Merchant from its obligations to FUNDER; (iii) sell, release, impair, waive or
otherwise fail to realize upon any collateral securing the Guaranteed
Obligations or any other guarantee of the Guaranteed Obligations; and (iv)
foreclose on any collateral securing the Guaranteed Obligations or any other
guarantee of the Guaranteed Obligations in a manner that impairs or precludes
the right of Guarantor to obtain reimbursement for payment under this Agreement.
Until the Merchant Amount plus any accrued but unpaid interest and Merchant's
other obligations to FUNDER under the Merchant Agreement and this Agreement are
paid in full, Guarantor shall not seek reimbursement from Merchant or any other
guarantor for any amounts paid by it under this Agreement. Guarantor permanently
waives and shall not seek to exercise any of the following rights that it may
have against Merchant, any other guarantor, or any collateral provided by
Merchant or any other guarantor, for any amounts paid by it, or acts performed
by it, under this Agreement: (i) subrogation ; (ii) reimbursement; (ill)
performance; (iv) indemnification; or (v) contribution. In the event that FUNDER
must return any amount paid by Merchant or any other guarantor of the Guaranteed
Obligations because that person has become subject to a proceeding under the
United States Bankruptcy Code or any similar law, Guarantor's obligations under
this Agreement shall include that amount.  Guarantor A c_luimal I • • ment. 
Guarantor acknowledges that: (i) He/She understands the seriousness of the
provisions of this Agreement; (ii) He/She has had a full opportunity to consult
with counsel of his/her choice; and 04 He/She has consulted with counsel of its
choice or has decided not to avail himself/herself of that opportunity.  
INITIAL S Joint and Several Liability. The obligations hereunder of the persons
or entities constituting Guarantor under this Agreement are joint and several.
THE TERMS, DEFINITIONS, CONDITIONS AND INFORMATION SET FORTH IN THE "MERCHANT
AGREEMENT", INCLUDING THE "TERMS AND CONDITIONS", ARE HEREBY INCORPORATED IN AND
MADE A PART OF THIS SECURITY AGREEMENT AND GUARANTY. CAPITALIZED TERMS NOT
DEFINED IN THIS SECURITY AGREEMENT AND GUARANTY, SHALL HAVE THE MEANING SET
FORTH IN THE MERCHANT AGREEEMNT, INCLUDING THE TERMS AND CONDITIONS. MERCHANTS
AND OWNERS/GUARANTORS ACKNOWLEDGE THAT THIS WRITING REPRESENTS THE ENTIRE
AGREEMENT BETWEEN THE PARTIES HERETO. IT IS UNDERSTOOD THAT ANY REPRESENTATIONS
OR ALLEGED PROMISES BY INDEPENDENT BROKERS OR AGENTS OF ANY PARTY IF NOT
INCLUDED IN THIS WRITTEN AGREEMENT ARE CONSIDERED NULL AND VOID.  ANY
MODIFICATION OR OTHER ALTERATION TO THE AGREEMENT MUST BE IN WRITING AND
EXECUTED BY THE PARTIES TO THIS CONTRACT.  MERCHANT #1  By Richard Parlontieri 
(Print Name and Title) SS# ###-##-####  MERCHANT #2  By (Print Name and Title)
SS#  OWNER/GUARANTOR #1 By Richard Parlontieri (Print Name and Title) SS#
###-##-####  OWNER/GUARANTOR #2  By (Print Name and Title) SS#    AUTHORIZED
SERVICING AGENT — Colonial Funding Network, Inc.  (Signature) Drivers License
Number: 018466983-GA    (Signature) Drivers License Number:    (Signature)
Drivers License Number: 018466983-GA    (Signature) Drivers License Number:   
Colonial Funding Network, Inc. (Colonial) is the Authorized Servicing Agent of
the funder for this contract providing administrative, bookkeeping, reporting
and  support services for the funder and the Merchant. Colonial is not
affiliated or owned by the hinder and is acting as independent agent for
services including but not limited to background checks, credit checks, general
underwriting review, filing UCC-1 security interests, cash management, account
reporting and remit capture. Colonial may at its sole discretion participate in
this financing by providing a small portion of the funds for this transaction
directly to the funder. Colonial is not a credit card processor, or in the
business of processing credit cards. Merchant hereby acknowledges that in no
event will Colonial be liable for any claims made against the hinder or the
Processor under any legal theory for lost profits, lost revenues, lost business
opportunity, exemplary, punitive, special, incidental, indirect or 
consequential damages, each of which is waived by the Merchant and
Owner/Guarantor.     MERCHANT #1  By Richard Parlontieri  (Print Name and
Title)  (Signature)  
 

--------------------------------------------------------------------------------

 
[ex10_158.jpg]
 
STRATEGIC  FUNDIN    120 W 45th St. New York, NY 10036 Phone: 212-354-1400 Fax:
212-354-1544    December 19, 2016  G       Contract Balance Buy Out Form     To
Whom It May Concern:  As part of the new Strategic Funding Source, Inc.
Agreement Contract #1492462 dated and signed on December 19, 2016,
SpeedEmissions, Inc. I SpeedEmissions Car Care, LLC   SpeedEmissions Acquisition
Company, LLC DBA: Speedemissions  located at 1015 Tyrone Road. Tyrone. GA 30290 
agrees to buy out the RTR balance due in the amount of $118,750.67 from SFS
Merchant Cash Advance Agreement Contract #1100702 dated and signed on May 27,
2016.  Thank you,   (x)  Richard Parlontieri Owner   Ir"%c lp
 

--------------------------------------------------------------------------------

 
[ex10_159.jpg]
 
colortialfundingnetwork  YOUR   TRUSTED   SERVICE   PROVIDER  APPENDIX A: THE
FEE STRUCTURE:  A. Origination Fee Amount Funded Origination Fee Up to $7,500.00
$199.00 $7,501.00-$25,000.00 $295.00 $25,001.00-$50,000.00 $395.00
$50,001.00-$100,000.00 $595.00 $100,001.00-$250,000.00 $795.00 Over $250,000.00
$995.00 Due Diligence Fee $0.00  B. ACH Program Fee $695.00   C. NSF Fee
(Standard) $50.00ea  D. Rejected ACH Daily ACH Program Amount Funded Reject Fee
Up to $7,500.00 $25.00 $7,501.00-$50,000.00 $35.00 $50,001.00-$100,000.00 $50.00
$100,001.00-$250,000.00 $75.00 Over $250,000.00 $100.00 Weekly ACH Program
Amount Funded Reject Fee Up to $7,500.00 $75.00 $7,501.00-$50,000.00 $99.00
$50,001.00-$100,000.00 $175.00 $100,001.00-$250,000.00 $275.00 Over $250,000.00
$395.00  E. Bank Change Fee $75.00  F. Blocked Account $2,500.00   G. Default
Fee $5,000.00  H. UCC Termination Fee $150.00 I. Administrative Fee $0.00  To
cover underwriting and related expenses             ACH's are labor intensive
and are not an automated process ,requiring us to charge this fee to cover
costs  Up to FOUR TIMES ONLY before a default is declared  When the merchant
directs the bank to Reject our Debit ACH                        When Merchant
requires a change of account to be Debited requiring us to adjust our system
When Merchant BLOCKS account from our Debit ACH, which places them in default
(per contract)  When Merchant changes bank account cutting us off from our
Collections  When Merchant request a UCC termination     Miscellaneous Service
Fees. Merchant shall pay to Colonial certain fees Merchant funding is done
electronically to their designated bank account and charged a fee of $35.00 for
a Fed Wire or $15.00 for an ACH. The fee for underwriting and origination is
paid from the funded amount in accordance with the schedule below. If Merchant
is utilizing a Bridge / Control Account, there is an upfront fee of $395.00 for
the bank fees and administrative costs of maintaining such account for each cash
advance agreement with Merchant. Fund transfers from Bridge / Control Accounts
to Merchant's operating bank account will be charged $10.95 per month via ACH.
This fee will continue if the bridge account remains open after the RTR is
paid.  Merchant will be charged $50.00 for each change of its operating bank
account once active with Colonial.  Any administrative adjustments associated
with changes to the Specified Percentage will incur a fee of $75.00 per
occurrence. (All fees are subject to change)  MERCHANT INITIALS:            CFN
ACH 01-25-16 Colonial Funding Network as Servicing Agent
 

--------------------------------------------------------------------------------